Citation Nr: 0024155	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-08 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant had legal entitlement to Department of 
Veterans Affairs non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have legal entitlement to VA non-service-
connected pension benefits.  



FINDINGS OF FACT

1.  Service department records establish recognized guerrilla 
service from March 1945 to August 1945; Regular Philippine 
Army service from August 18, 1945 to August 25, 1945; and New 
Philippine Scout service from July 1946 to May 1949.  

2.  The appellant's service does not establish eligibility 
for non-service-connected pension benefits.  



CONCLUSION OF LAW

The eligibility requirements for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 107, 1521 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.3, 3.8, 3.9, 3.203 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1994, the appellant submitted a claim seeking 
entitlement to non-service-connected pension benefits.  In 
support of his claim, the appellant submitted a copy of War 
Department Form 53, showing service from July 1946 to May 
1949.

An April 1994 certification from the National Personnel 
Records Center (NPRC) reflects the appellant served with the 
New Philippine Scouts from July 6, 1946 to May 5, 1949.  

In an April 1994 letter to the appellant, the RO denied the 
claim for non-service-connected pension on the grounds that 
service with the Philippine Commonwealth Army, including 
recognized guerrillas or service with the Philippine Scouts 
under Public Law 190, 79th Congress, was not deemed to have 
been active military service with the Armed Forces of the 
United States for purposes of entitlement to non-service-
connected disability or death pension benefits.  The 
appellant did not appeal that determination.  

In January 1998, the appellant again filed a claim seeking 
entitlement to non-service-connected pension benefits.  He 
alleged service from February 1943 to February 1946, and from 
July 1946 to May 1949.  In a May 1998 letter to the 
appellant, the RO again denied legal entitlement to non-
service-connected pension benefits.  

A June 1998 certification from the NPRC reflects recognized 
guerrilla service from March 3, 1945 to August 17, 1945, and 
Regular Philippine Army Service from August 18, 1945 to 
August 25, 1945.  


Analysis

The appellant seeks entitlement to non-service-connected 
pension benefits on the basis that he is unable to work due 
to non-service-connected disabilities.  A veteran who meets 
the service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) is entitled to pension benefits provided he is 
permanently and totally disabled from non-service-connected 
disabilities not the result of his own willful misconduct.  
See 38 U.S.C.A. § 1521(a).

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521(j).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States 

Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included for 
compensation benefits, but not pension or burial benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and (d).  Active 
service will be the period certified by the service 
department.  38 C.F.R. § 3.9 (a) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

Service department records reflect the appellant served as a 
recognized guerrilla from March 1945 to August 1945; as a 
member of the Regular Philippine Army from August 18, 1945 to 
August 25, 1945, and as a member of the New Philippine Scouts 
from July 1946 to May 1949.  Pursuant to the aforementioned 
governing regulations, because the appellant was inducted 
into the New Philippine Scouts between the dates of October 
6, 1945 and June 30, 1947, he is not entitled to pension 
benefits.  Furthermore, the appellant's additional service 
does not render him eligible for pension benefits.  See 
38 U.S.C.A. § 107; 38 C.F.R. 3.8 (c) and (d).  

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the benefit sought.  As the disposition of 
this claim is based on the law and not the facts of the case, 
the claim must be denied on lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Eligibility for non-service-connected pension benefits is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

